Order issued December            ,2012




                                            In The
                               (£nuri a ppeal
                         fih Oi tri t of    at Oallaa
                                     No. 05-12-01578-CV


                           IN THE INTEREST OF S.B., A CHILD


                                          ORDER

       We GRANT appellant’s November 28, 2012 motion for an extension of time to fde a

docketing statement. Appellant shall file her docketing statement on or before December 20, 2012.




                                                                S. LANG
                                                     JUSTICE